Davis, J.
This action was brought by appellant against appellees to recover a balance claimed to be due on a contract filed with the complaint for building, completing and equipping a butter and cheese factory.
The original contract price was four thousand two hundred and fifty dollars, of which three thousand nine hundred and fifty dollars have been paid. ■ The action was a joint one against all the appellees to recover the balance.
The court below sustained the separate demurrer of the several appellees to the complaint, and this ruling is the basis of the only error assigned in this court.
There is only one question presented for our decision and this question involves the construction of the contract sued on.
The contract, so far as the question under consideration is concerned, is identical with the contract in Davis and Rankin Building and Manufacturing Co. v. Hillsboro Creamery Co., 9 Ind. App. 553, and Davis and Rankin Building and Manufacturing Co. v. Booth, 10 Ind. App. 364.
One of the provisions contained in each of the contracts is: “The undersigned stockholders are to be held responsible only for the individual amount subscribed by them.”
On the authority of the decisions in the cases cited, the contract is the several contract of each of the appellees and not the joint contract
There was no error in sustaining the demurrer to the complaint.
Judgment affirmed.